The Chancellor denied the motion,
on the ground, that the established course of descent of the real estate, and the established order of distribution of the personal estate of Alexander Thompson, deceased, was not a sufficient reason for shifting the burden of paying his debts from the personal to the real estate. This Court cannot, he said, undertake to interfere with the law of descent, or to endeavour to correct what may be deemed its hardship or inequalities. The cases do not afford any such principle or precedent.
Motion denied.